                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION


    MELINDA S. COOK,                           )
                                               )
         Plaintiff,                            )
                                               )
         v.                                    )    CASE NO. 3:17-CV-552-MGG
                                               )
    COMMISSIONER OF SOCIAL                     )
    SECURITY,                                  )
                                               )
                                               )
         Defendant.

                                 OPINION AND ORDER

        Plaintiff Melinda S. Cook seeks judicial review of the Social Security

Commissioner’s decision that, as of February 16, 2015, she was no longer entitled to

Title II disability insurance benefits (“DIB”), and Title XVI supplemental security

income (“SSI”). This Court has jurisdiction pursuant to 42 U.S.C. § 405(g) and may enter

a ruling in this matter based on the parties’ consent pursuant to 28 U.S.C. § 636(b)(1)(B).

For the reasons below, the Court affirms the decision of the Commissioner of the Social

Security Administration.

I.      OVERVIEW OF THE CASE

        Cook alleges that the depressive condition that initially entitled her to disability

benefits has not improved, and that she is thus entitled to continue receiving disability

benefits. [DE 37 at 7]. In a decision dated July 15, 2008, Cook was found disabled as of

August 16, 2004. Thus, initially, Cook was deemed eligible for disability benefits based
upon her severe impairment of depression, which met or equaled Listings 12.04 and

12.08. [DE 27 at 9]; see also 20 C.F.R. 404, Subpart P, App. 1.

              However, after conducting a review of Cook’s disability, as authorized by 20

C.F.R. § 404.1589, the Commissioner determined that Cook “was no longer disabled as

of” February 16, 2015. [DE 21 at 23]. Cook filed a timely request for a hearing before an

Administrative Law Judge (“ALJ”), who determined that the claimant’s disability had

indeed ended on February 16, 2015, and that the claimant had not become disabled

again thereafter. [Id. at 33]. The ALJ reached this conclusion because he found that Cook

no longer had marked or extreme limitations in her functioning under the relevant

paragraph B criteria, and thus her mental impairment no longer met or equaled any

Listing, including 12.02, 12.04, or 12.08. [Id. at 27]. In reaching this decision, the ALJ also

considered Cook’s other severe impairments of borderline intellectual functioning,

obesity, degenerative disc disease, and right elbow impairment. [Id. at 25–26]. While the

ALJ found that Cook continued to have severe impairments, the ALJ also found that

Cook had the residual functioning capacity (“RFC”) to perform light work as defined in

the regulations with some additional specified limitations.1 [Id. at 28]. As a result, the

ALJ affirmed the Commissioner’s decision finding Cook no longer disabled. [Id. at 33].

II.           DISABILITY CESSATION STANDARD

              As a preliminary matter, the Commissioner’s response brief reflects an erroneous

application of the five-step, initial disability analysis outlined at 20 C.F.R. § 404.1520 to

                                                            
1Regulations governing applications for DIB and SSI are found in 20 C.F.R Part 404 and Part 416,
respectively. For the sake of clarity and efficiency, this order will refer only to 20 C.F.R. Part 404.


                                                               2
 
Cook’s case. In cases like Cook’s, where the issue is whether the disability continues, an

eight-step analysis, as outlined at 20 C.F.R. § 404.1594(f), applies. Notably, some steps in

the eight-step disability review process are identical to steps in the five-step initial

disability process, such as the Listing analysis and RFC determination. Therefore, the

Commissioner’s relevant arguments in her response brief can be considered here.  

       The eight-step inquiry in evaluating whether disability benefits continue is as

follows:

              (1) Is the claimant engaged in substantial gainful activity? If
              so, his or her disability has ended. (2) If not, does the
              claimant have an impairment or combination of
              impairments that meet(s) or equal(s) the severity of a listed
              impairment? If so, the disability will be found to continue.
              (3) If not, has there been a medical improvement? If
              so, go to step (4). If not, go to step (5). (4) Is the medical
              improvement related to the claimant's ability to do work; i.e.,
              has there been an increase in the RFC? If not, go to step (5). If
              so, go to step (6). (5) If at step (3) there has been no medical
              improvement, or if at step (4) medical improvement is not
              related to ability to do work, do any exceptions apply? If one
              of the improvements from the first group of medical
              improvements applies, then look to step (6). If an exception
              from the second group applies, then the disability has
              ended. (6) Are the claimant's current impairments severe in
              combination? If not, the disability has ended. (7) If so, can
              the claimant (based on his or her residual functional
              capacity) perform his or her past relevant work? If so, the
              disability ends. (8) If not, can the claimant do other work
              given his or her residual functional capacity, age, education,
              and work experience? If so, the disability has ended.

See 20 C.F.R. § 404.1594(f).

       The determination of whether disability benefits continue is made on a “neutral

basis . . . without any initial inference” that the claimant’s disability continues. 42 U.S.C.



                                              3
 
§ 423(f)(4); 20 C.F.R. § 404.1594(b)(6). As a result, Cook is not entitled to a presumption

of continuing disability. See Frazee v. Berryhill, No. 1:16cv329, 2017 U.S. Dist. LEXIS

122292 (N.D. Ind. Aug. 2, 2017) (citing Soper v. Heckler, 754 F.2d 222, 224 n.1 (7th Cir.

1985)) aff’d, 733 F. App’x 831 (2018). The claimant bears the burden of showing by

medical evidence that she is disabled. Mables v. Sullivan, 812 F. Supp. 886, 888 (C.D. Ill.

1993) (citing Mathews v. Eldridge, 424 U.S. 319, 336 (1976)). Nevertheless, where the

claimant was initially determined to be disabled, “it has been long established that, the

‘Commissioner bears the burden in a continuing disability case of showing that the

claimant has experienced medical improvement such that he can engage in substantial

gainful activity.’” Johnson v. Berryhill, No. 1:17cv347, 2018 U.S. Dist. LEXIS 88592, at *25

(N.D. Ind. May 24, 2018) (quoting Hickey v. Colvin, No. 13 C 7857, 2015 U.S. Dist. LEXIS

82435 (N.D. Ill. June 25, 2015); see also 20 C.F.R. § 404.1594(b)(5); Mables, 812 F. Supp. 886

at 888.

III.      STANDARD OF REVIEW

          This Court has authority to review the Commissioner’s decisions regarding

continuing disability under 42 U.S.C. § 405(g). However, this Court’s role in the judicial

review of Social Security Administration cases is limited, such that it cannot reweigh

the facts or evidence. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). The Court must

give deference to the ALJ’s decision so long as it is supported by substantial evidence.

Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014) (citing Similia v. Astrue, 573 F.3d 503,

513 (7th Cir. 2009)). The ALJ’s decision must demonstrate a “logical bridge from the

evidence to his conclusion.” Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015). The

                                              4
 
deference for the ALJ’s decision is lessened where the ALJ’s findings contain error of

fact or logic, or fail to apply the correct legal standard. Schomas v. Colvin, 732 F.3d 702,

709 (7th Cir. 2013).

       Additionally, an ALJ’s decision cannot be affirmed if it lacks evidentiary support

or an inadequate discussion of the issues. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir.

2003). Moreover, the ALJ’s decision will lack sufficient evidentiary support and require

remand if it is clear that the ALJ only selected and discussed evidence that favored his

ultimate conclusion. Wilson v. Colvin, 48 F. Supp. 3d 1140, 1147 (N.D. Ill. 2014) (citing

Herron v. Shalala, 19 F.3d 329, 333 (7th Cir. 1994)). At a minimum, an ALJ must articulate

her analysis of the record to allow the reviewing court to trace a path of her reasoning

and to be assured the ALJ has considered the important evidence in the record. Scott v.

Barnhart, 297 F.3d 589, 595 (7th Cir. 2002). While the ALJ need not specifically address

every piece of evidence in the record to present the requisite “logical bridge” from the

evidence to her conclusions, O’Connor-Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir.

2010), the ALJ must at least provide a glimpse into the reasoning behind her analysis

and the decision to deny benefits. Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001).

       Thus, the question upon judicial review is not whether the claimant is, in fact,

disabled, but whether the ALJ used “the correct legal standards and the decision [was]

supported by substantial evidence.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2007).

Consequentially, substantial evidence is “more than a mere scintilla” or “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”



                                              5
 
Richardson v. Perales, 402 U.S. 389, 401 (1971); Summers v. Berryhill, 864 F.3d 523, 526 (7th

Cir. 2017).

IV.    ANALYSIS

       At Cook’s request, the ALJ conducted a hearing on April 11, 2016, to consider

whether she remains disabled and entitled to disability benefits. At the hearing, Cook

testified regarding her mental and physical health issues. A vocational expert also

testified about the availability of jobs in the national economy for a person with Cook’s

RFC, age, education and work experience.

       A.     ALJ’s Conclusions

       Following the hearing, the ALJ issued a written decision based upon the eight-

step disability review process finding that Cook was no longer disabled and affirming

the Commissioner’s decision to cease disability benefits. See 20 C.F.R. §404.1594(f). At

Step One, the ALJ found that Cook was not engaged in substantial gainful activity. At

Step Two, the ALJ found that Cook’s mental impairments did not meet or equal the

severity of Listings 12.02, 12.04, or 12.08. At Step Three, the ALJ found that Cook had

experienced medical improvement. At Step Four, the ALJ found that the medical

improvement was related to Cook’s ability to work. The ALJ found that there had been

an increase in Cook’s RFC such that Cook could perform light work as defined in 20

C.F.R. § 404.1567(b) with the following limitations: lift and carry 20 pounds occasionally

and 10 pounds frequently; stand and/or walk for a total of 6 of 8 hours and sit for 6 of 8

hours with no more than occasional climbing of stairs or ramps; no use of her arm for

prolonged reaching; and perform work that could be learned in 30 days or less or by

                                              6
 
demonstration and that did not require reading or mathematics beyond a 4th grade

level.

         Moving to Step Six, the ALJ found that Cook continued to have a severe

impairment or combination of impairments because her current impairments caused

more than minimal limitation in her ability to perform basic work activities. At Step

Seven, the ALJ found that Cook had no past relevant work. Finally, at Step Eight, the

ALJ found that Cook could nevertheless work in the national economy given her

residual functional capacity, age, education, and work experience, and thus, her

disability had ended. Specifically, a vocational expert testified that an individual in

Cook’s position would be able to perform the requirements of representative

occupations such as Usher, School bus monitor, and Baker helper, which the ALJ used

in ultimately determining that Cook was no longer disabled.

         After receiving the ALJ’s unfavorable determination dated June 10, 2016, Cook

filed a request with the Appeals Council to review the decision. On May 18, 2017, the

Appeals Council denied her request for review of the ALJ’s decision. With the Council’s

denial of Cook’s request, the ALJ’s determination became the final decision of the

Commissioner.

         B.    Issues for Review

               1.     Right Elbow Impairment

         Cook contends that the ALJ erroneously claimed that the prior award of

disability benefits was due to both depression and right elbow injury as opposed to the

award being solely based on claimant’s depression. Cook seems to be referencing the

                                             7
 
ALJ’s statement that “[a]t the time of the CPD, the claimant had the following medically

determinable impairments: depression and right elbow injury requiring decompression

and tendon release.” [DE 21 at 25].2 However, the Commissioner correctly explains that

the ALJ’s reference to the elbow injury merely acknowledged a physical impairment

present at the time of the initial ALJ hearing without concluding that the elbow injury

was the reason Cook qualified for benefits originally. Moreover, the record here amply

indicates that Cook had an elbow impairment at the time of the CPD even if the initial

ALJ did not reference it in the original decision. [See, e.g., DE 21 at 884–86]. Furthermore,

as this is a continuing disability case, the ALJ was charged with assessing changes in the

severity of Cook’s impairments since the CPD based on the entire record. See C.F.R.

§ 404.1594(b)(7). Thus, any error by the ALJ in describing the role of Cook’s elbow

impairment in the original ALJ’s opinion was not prejudicial and need not be

addressed.

                             2.             Continuing Diagnosis of Persistent Depressive Disorder

              Cook also agues that the ALJ did not adequately explain the dichotomy between

his conclusion that Cook’s disability had ended and the finding by the consultative

examiner, Dr. Jean Badry, that Cook had persistent depressive disorder. Cook notes that

the ALJ gave “considerable weight” to Dr. Badry’s opinion, but nevertheless found that

Cook was not disabled for purposes of receiving disability benefits. Cook protests the


                                                            
2CPD is shorthand for “comparison point decision.” [DE 21 at 25]. The CPD is the most recent favorable
medical decision finding that the claimant was disabled. See 20 C.F.R. § 404.1594(b)(7) (explaining that the
most recent favorable medical decision will be used as the point of comparison for a continuing disability
determination).

                                                                 8
 
ALJ’s conclusion arguing that Dr. Badry’s new diagnoses of obesity borderline

personality disorder suggest a decline in her condition because her severe depression

diagnosis remains unchanged. Yet Cook never explains how Dr. Badry’s diagnoses

alone established the continued existence of a severe impairment that precluded Cook

from performing work activities. Indeed, the mere existence of diagnoses and

symptoms does not require the ALJ to find that Cook suffered disabling impairments.

See Skinner v. Astrue, 478 F.3d 838, 845 (7th Cir. 2007). Rather, the ALJ must examine

whether Cook is still disabled as defined by the Social Security Act such that she is

entitled to disability benefits. And that is exactly what the ALJ did, as outlined below.

       As relevant here, the ALJ properly began the eight-step disability review process

defined in the regulations by determining that Cook had not engaged in substantial

gainful activity—Step One. Cook agrees with this conclusion by the ALJ. The ALJ’s

decision next turned to the question of whether Cook’s mental impairments met a

Listing for either an organic mental disorder or an affective disorder under 20 C.F.R.

404, Subpart P, App. 1 § 12.02 or 12.04—Step Two. The ALJ concluded that Cook’s

impairments no longer met or equaled a Listing. The ALJ then turned to the question of

whether there had been any medical improvement in Cook’s impairments—Step Three.

The ALJ relied on his Listing conclusion to support his conclusion that “there had been

a decrease in medical severity of [Cook’s] impairments.” [DE 21 at 27]. As a result, the

key question before this Court is whether the ALJ’s conclusion that Cook’s impairments

no longer met or equaled a Listing is supported by substantial evidence, which will



                                             9
 
then determine whether his conclusion about medical improvement is also supported

by substantial evidence.

              To meet a Listing for a mental impairment, a claimant must be diagnosed with a

condition defined in 20 C.F.R. Part 404 App. 1, such as a depressive disorder, and must

also meet the “paragraph B” or “paragraph C” criteria set forth in the regulations.3

Cook only challenges the ALJ’s paragraph B analysis. Therefore, the Court need not

address the paragraph C analysis here.

              To meet the paragraph B criteria, a claimant needs to show her mental

impairment resulted in at least two of the following: marked restriction of activities of

daily living; marked difficulties in maintaining social functioning; marked difficulties in

maintaining concentration, persistence, or pace; or repeated episodes of

decompensation, each of extended duration. See, e.g., 20 C.F.R. Part 404 App. 1

§ 12.04(B). “A marked limitation means more than moderate but less than extreme.” 20

C.F.R. Part 404 App. 1 § 12.00(C). “A marked limitation may arise when several

activities or functions are impaired, or even when only one is impaired, as long as the

degree of limitation is such as to interfere seriously with [a claimant’s] ability to

function independently, appropriately, effectively, and on a sustained basis.” Id.

              The ALJ considered the extent of Cook’s mental impairments by examining the

paragraph B criteria one at a time. [DE 21 at 26]; see also 20 C.F.R. Part 404 App. 1


                                                            
3As of January 17, 2017, new criteria were adopted for the evaluation of mental disorders. See Revised
Medical Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66,138 (Sept. 26, 2016) (to be codified at 20
C.F.R. Pts. 404 and 416). All citations to the paragraph B criteria in this opinion are to those criteria that
were in effect at the time of the ALJ's decision.

                                                               10
 
§§ 12.02(B); 12.04(B). The ALJ first assessed Cook’s activities of daily living, which

include “adaptive activities such as cleaning, shopping, cooking, taking public

transportation, paying bills, maintaining a residence, caring appropriately for your

grooming and hygiene, using telephones and directories, and using a post office.” 20

C.F.R. Part 404 App. 1 § 12.00(C)(1). The ALJ concluded that Cook’s impairments only

placed a mild restriction on her activities of daily living. In support, the ALJ noted

Cook’s Adult Function Report dated October 14, 2015, in which she stated that she had

no problem with personal care, but there were days when she needed assistance with

dressing or brushing her hair. Additionally, the ALJ cited the testimony of Cook’s

witness, who stated that Cook took care of her three grandkids four days a week but

had to rest regularly when trying to do housework. The ALJ then referenced notes from

Dr. Badry’s Mental Status Examination of Cook on February 9, 2015, including Cook’s

report that her husband went with her to the grocery store, but she managed the

family’s finances and Dr. Badry’s observation that Cook’s daily activities were simple

and her ability to sustain depended on her pain level and mood.

       Through this analysis, the ALJ articulated a ‘logical bridge’ to his conclusion by

taking into account a wide range of evidence, including Cook’s testimony, the

testimony of her own witness, and Dr. Badry’s observations, showing both Cook’s

abilities and limitations. See Minnick, 775 F.3d at 935. In so doing, the ALJ presented

more than a mere scintilla of evidence that a reasonable person might accept as

adequate to support the conclusion. See Richardson, 402 U.S. at 401; Summers, 864 F.3d at



                                             11
 
526. Therefore, the ALJ’s assessment of the restriction of Cook’s activities of daily living

is supported by substantial evidence.

       Under paragraph B, the ALJ was also required to consider any difficulties in

Cook’s social functioning. 20 C.F.R. § Part 404 App. 1 §12.00(C)(2). “Social functioning

includes the ability to get along with others, such as family members, friends,

neighbors, grocery clerks, landlords, or bus drivers.” Id. A claimant “may demonstrate

impaired social functioning by, for example, a history of altercations, evictions, firings,

fear of strangers, avoidance of interpersonal relationships, or social isolation.” Id. In

considering Cook’s social function, the ALJ again cited her Adult Function Report in

which she stated that she occasionally lost her temper, but that she nevertheless

regularly talked on the phone with her mother or friend. The ALJ also mentioned

Cook’s claim that, due to her impairments, she did not do many social activities any

more. The ALJ also recognized Dr. Badry’s note that Cook’s ability to interact with her

was good and referenced the fact that a friend accompanied Cook to the ALJ hearing.

       Again, the ALJ demonstrated that he had balanced a range of evidence regarding

Cook’s abilities and challenges before concluding that Cook’s impairments resulted in

mild difficulties with regards to social functioning. Thus, the ALJ developed a logical

bridge from the evidence to his conclusion such that his assessment of Cook’s social

functioning is supported by substantial evidence. See Thomas, 745 F.3d at 806.

       The third criterion the ALJ considered in determining whether Cook’s mental

impairments meet or equal a Listing is concentration, persistence, and pace. 20 C.F.R. §

Part 404 App. 1 §12.00(C)(3). “Concentration, persistence, or pace refers to the ability to

                                             12
 
sustain focused attention and concentration sufficiently long to permit the timely and

appropriate completion of tasks commonly found in work settings.” Id. “Deficiencies

that are apparent only in performing complex procedures or tasks would not satisfy the

intent of this paragraph B criterion.” Id. The ALJ noted Dr. Badry’s observation that

during the consultative exam, Cook was able to repeat five digits forwards and three

digits backwards, recited serial 7s from 100 with six errors, and was able to spell the

word “world” both forwards and backwards. The ALJ recognized that Cook’s

immediate, recent, and remote memory were intact for some things and very poor for

others. The ALJ also accounted for the fact that Dr. Badry had concluded Cook’s

cooperation, pacing and persistence were good, her attention span and listening skills

were adequate, and she needed no elaboration of instructions during the examination.

Nevertheless, Cook had been diagnosed with borderline intellectual functioning, so the

ALJ found that Cook had moderate difficulties in this area.

       While Cook appears to disagree with the ALJ’s conclusion regarding her

concentration, persistence, and pace, the record is clear that the ALJ considered—once

again—evidence of both Cook’s abilities and limitations in this category before

concluding that her difficulties did not rise to the level of being marked. See Summers,

864 F.3d at 526. Therefore, the ALJ supported his assessment of Cook’s concentration,

persistence, and pace with substantial evidence.

       At the final step of the Listing analysis, the ALJ found that Cook had experienced

no episodes of decompensation of extended duration. This finding is not contested by

the claimant. Thus, since claimant’s mental impairments did not cause at least two

                                            13
 
marked limitations or one marked limitation along with repeated episodes of

decompensation, the ALJ ruled that the paragraph B criteria were not satisfied, and that

Cook did not meet or equal a Listing for 12.02 or 12.044—a conclusion supported by

substantial evidence as discussed above. Thomas, 745 F.3d at 806.

              Having determined that the ALJ supported his conclusion that Cook no longer

meets or equals the mental impairment Listing that qualified her for disability benefits

originally or any other Listing, the Court is not persuaded by her contention that she

has experienced no medical improvement. In fact, the ALJ’s Listing analysis alone is

sufficient to meet the Commissioner’s burden of showing that Cook experienced

medical improvement. See Johnson, 2018 U.S. Dist. LEXIS 88592, at *25 (citing 20 C.F.R.

§ 404.1594(b)(5)). As part of his Listing analysis, the ALJ shows that the effects of Cook’s

depressive disorder no longer manifest enough marked limitations to automatically

qualify her as “disabled” under the Social Security Act. In other words, the effects of

Cook’s impairments are not as limiting as they were when she was originally awarded

benefits—the equivalent of medical improvement. Accordingly, the ALJ has supported

his conclusion that Cook experienced medical improvement with substantial evidence

and proceeded to an RFC determination, which Cook only challenges on a minimal

basis addressed and rejected below.

                             3.             Relitigation and Comparison to Original Findings


                                                            
4While the ALJ’s analysis focused on 12.02 and 12.04 of the Listings, there was nevertheless substantial
evidence that 12.08 did not apply either, since the paragraph B and C criteria for all these Listings were
essentially the same, and to qualify for a Listing, at least the paragraph B or the paragraph C criteria must
be met. See [DE 21 at 27]; 20 C.F.R. Part 404 App. 1 §§ 12.02(B), 12.04(B), 12.08(B).

                                                                 14
 
       Cook also contends that the ALJ cited no evidence contradicting the records

presented to the previous ALJ, and thus improperly “relitigate[d] the previous

determination.” [DE 37 at 5]. Moreover, Cook contends that in order for the

Commissioner to meet her burden of showing that medical improvement related to

ability to work occurred, the ALJ would necessarily have to highlight the findings made

by the previous ALJ and then explain how those conditions have improved.

       Through this argument, Cook seems to misunderstand the ALJ’s burden on

behalf of the Commissioner in this disability benefits review. When deciding whether

cessation of disability benefits is appropriate due to medical improvement, an ALJ does

not presume a claimant is disabled based on a prior determination of disability. 20

C.F.R. § 404.1594(b)(6); see also Frazee, 2017 U.S. Dist. LEXIS 122292 (citing Soper, 754

F.2d at 224 n.1). Rather, the burden remains on the claimant to prove she is disabled,

while the Commissioner bears the burden of showing that medical improvement has

occurred such that she is now able to engage in substantial gainful activity. Mables, 812

F. Supp. At 888. Thus, not only did the ALJ not err by looking at the case afresh from

the prior disability determination, the ALJ was mandated to do so.

       Moreover, Cook cites no authority requiring the ALJ to make a point-to-point

comparison with the prior determination of disability. Nevertheless, the regulations do

dictate that decisions in these instances “be made on a neutral basis,” with the ultimate

determination of whether a disability continues being made on “the basis of the weight

of the evidence.” 20 C.F.R. § 404.1594(b)(6). This would seem to counteract Cook’s that

the ALJ erred in reweighing the evidence from the original adjudication included in the

                                             15
 
record before him. Additionally, medical improvement may be determined by changes

in signs, symptoms, or laboratory findings associated with impairments. 20 C.F.R.

§ 404.1594(c)(1). And since, as previously mentioned, the ALJ examined Cook’s current

symptoms and determined they no longer meet a Listing, logic makes the ALJ’s

conclusion that medical improvement has occurred reasonable.

              4.      Medications

       Finally, Cook claims that the ALJ makes no mention of the medications that Cook

is currently taking and their impact on her ability to do work, the issue at play in the

RFC analysis. Cook also contends that her medication regimen, its scope and effect,

speaks to her alleged lack of medical improvement. While it is true that the ALJ did not

discuss Cook’s medications in the Listing or medical improvement sections of his

decision, he did consider the effect of medication on Cook’s ability to work in his RFC

analysis. The ALJ explicitly noted that in November of 2014, Cook reported that her

pain levels were manageable with her current medication, and that her pain medication

was not causing negative side effects such as nausea, vomiting, constipation,

dependency, cognitive or coordination problems. [DE 21 at 31]. Additionally, the ALJ

referenced Cook’s report that she experienced no side effects from medications she was

taking for other conditions. [Id.].

       Even if the ALJ should have discussed Cook’s medications in his Listing or

medical improvement analysis, Cook does not refer to any evidence in the record that

would show the specific effect of those medications on her activities of daily living,

social functioning, or concentration, persistence, and pace—the criteria defining

                                            16
 
whether Cook’s impairments meet or equal a Listing and, consequently, whether there

was any medical improvement in her impairments as discussed above. Instead, Cook

suggests generally that the medications she was prescribed could affect an individual’s

ability to work. Without more from the record, the Court is not persuaded that the ALJ

erred by failing to mention Cook’s medications in the Listing and medical improvement

sections. Cf. Skinner, 478 F.3d at 845 (“the existence of . . . diagnoses and symptoms does

not mean the ALJ was required to find that [the claimant] suffered disabling

impairments”). In fact, the ALJ’s consideration of Cook’s medications in his RFC

analysis suggests he was fully aware of them throughout his entire analysis. Therefore,

even if the omission could be considered error, a proposition Cook cites no legal

authority for support, Cook was not prejudiced by the ALJ’s failure to explicitly discuss

them in the Listing and medical improvement sections of his decision. Thus, the Court’s

finding above that the ALJ’s medical improvement conclusion is supported by

substantial evidence is not undermined by the ALJ’s approach to Cook’s medications.

V.     CONCLUSION

       For the reasons stated above, the Court now AFFIRMS judgment of the

Commissioner. The Clerk is ORDERED to enter judgment in favor of the

Commissioner.

       SO ORDERED this 8th day of March 2019.

                                                 s/Michael G. Gotsch, Sr.
                                                 Michael G. Gotsch, Sr.
                                                 United States Magistrate Judge




                                            17
 
